Citation Nr: 1619439	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  12-31 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Navy from April 1959 to April 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Oakland, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Board has determined upon review of the claims file that this decision was itself a reconsideration of the February 2011 decision which granted service connection for asbestosis and assigned a 30 percent rating.  The correspondence and evidence accepted as a new claim for increase was received within one year of the prior decision, and does not allege worsening; it instead argues that the condition is and has been worse than the currently assigned evaluation.  Because the allegations are retrospective in nature and were received within the one year appellate period, the February 2011 decision did not become final, and is part of the current appeal.  That appeal stems from an April 23, 2010, reopening of a previously denied claim.

The Veteran's representative has argued in March 2016 submissions that the current appeal includes a claim for a finding of total disability based on individual unemployability (TDIU), as a claim for increase includes such when there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the RO has bifurcated the TDIU issue from the increased rating claim, as the Veteran filed a separate June 2011 claim for that benefit in addition to discussing the impact of asbestosis on his employment.  TDIU and increased rating for hearing loss was denied in a November 2012 rating decision.  The Veteran specifically stated in the November 2012 correspondence accepted as a notice of disagreement (NOD) with that decision and as a substantive appeal for asbestosis that he limited his appeals to the two schedular evaluation questions.  He never mentioned his current employment status, and in reference to asbestosis asked for a 60 percent rating only.  The Veteran has not appealed the denial of TDIU, and it is therefore not currently before the Board.  Tyrues v. Shinseki,732 F.3d 1351 (2013); Urban v. Principi, 18 Vet. App. 143 (2004); Powell v. Shinseki, No. 10-3274, 2012 WL 880680 at *8 (Vet. App. March 16, 2012) (unpublished).  This must, however, be considered a new claim for TDIU, and as such has not yet been addressed by the Agency of Original Jurisdiction (AOJ), it is referred for appropriate action.


The Board notes as well that the Veteran did not perfect his appeal for increased rating of hearing loss following issuance of a June 2014 statement of the case.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist a Veteran in substantiating his claims includes providing reasonable assistance in obtaining and associating with the claims file relevant private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In January 2011, the Veteran submitted a statement from a treating doctor, Dr. SPD, in support of his claim.  In his cover letter, he referenced copies of two earlier pulmonary functions tests (PFTs) given by St. Elizabeth's Hospital that he reported showed worsening of his breathing over a four year period.  He had the impression that these PFTs were already part of the file.

However, careful review of the record fails to reveal them.  There is a report of a CT scan from that provider dated in April 2010, but no PFT results.  Based on the Veteran's statements, it appears he may have notified the hospital that they could release the information, but did not make VA aware that a request was required, and the presence of other records confused the matter.

In any case, the Veteran has identified potentially relevant private treatment records, and steps are required to obtain them.

Additionally, a new examination is required.  In August 2012, the technician performing a PFT for the VA examination stated that lung volume testing was inconsistent.  The examiner did not address this notation and accepted the results as valid.  Ratings are based in part on lung volumes, and this apparent discrepancy should be addressed.

Further, it has been almost four years since the Veteran was examined, and in light of the potentially invalid findings and the passage of time, a new examination is advisable.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Contact the Veteran and request a properly executed VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for St. Elizabeth's Hospital in Red Bluff.

Upon receipt of such, VA must take appropriate action to contact the provider and request complete treatment records, particularly copies of any PFT results.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  After completion of the above, schedule the Veteran for an appropriate VA examination to assess the current status of his service-connected asbestosis.  The claims folder must be reviewed in conjunction with the examination.  

The examiner must first comment on the validity of August 2012 PFT.  Do inconsistent lung volumes render the results inadequate for adjudication purposes?

The examiner must then describe in detail the current status of asbestosis, to include discussion of actual functional impairment.  Current PFTs must be obtained.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




